ORDER

WHEREAS, the Director of the Office' of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Brian E. Haring has committed professional misconduct warranting public discipline, namely misuse of trust account monies and misappropriation of client funds and neglect of two client matters; and
WHEREAS, respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), waives the right to answer the petition and unconditionally admits the allegations of the petition and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is an indefinite suspension for a minimum of 9 months, with the reinstatement hearing provided for in Rule 18, RLPR, not waived and with reinstatement further conditioned on:
a. Payment of costs in the amount of $900 plus interest;
b. Compliance with the client notification requirements of Rule 26, RLPR;
c. Successful completion of the professional responsibility examination pursuant to Rule 18(e);
d. Satisfaction of the continuing legal education requirements pursuant to Rule 18(e), RLPR;
e. Compliance with respondent’s criminal probation for DWI conviction, including abstinence from consuming alcohol and completion of required inpatient and outpatient chemical dependency programs and enrollment and consistent participation in an aftercare program operated by Alcoholics Anonymous, Lawyers Concerned for Lawyers, or an equivalent program; and
f. Payment of $150 to client D.F. or the appropriate medical provider; payment of $500 to [a named client]; and payment of $580 to client K.D., and
WHEREAS, this court has independently reviewed the record and approves the jointly agreed-to discipline,
IT IS HEREBY ORDERED that Brian E. Haring is indefinitely suspended for a minimum of 9 months with any reinstatement subject to the jointly recommended conditions set out above. The Director is awarded $900 plus interest in costs.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice